Citation Nr: 1446336	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  11-21-115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD), rated as 30 percent disabling from July 14, 2010, to February 16, 2012, and as 50 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to February 1972.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that in the December 2010 rating decision, the RO awarded the Veteran service connection for PTSD and assigned a 10 percent disability rating, effective July 15, 2010.  In a March 2012 rating decision, the RO increased the Veteran's disability to 50 percent effective February 16, 2012, but declined to increase the initial rating beyond 10 percent.  In October 2013, the RO increased the initial rating to 30 percent effective July 14, 2010.  Because less than the maximum available benefit for a scheduler rating was awarded and because the increase was not awarded for the entirety of the claims period, the claim remains before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  


FINDING OF FACT

When reasonable doubt is resolved in favor of the Veteran, evidence shows that throughout the pendency of his claim the Veteran's PTSD has been manifested by symptomatology resulting in a moderate level of overall social and occupational impairment.  


CONCLUSION OF LAW

The criteria for a 50 percent disability rating (but not higher) for service-connected PTSD has been met since July 14, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2013).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. At 490.  In this case, service connection for PTSD was granted in December 2010 and a disability rating and effective date were assigned.  As the current matter stems from a disagreement with a downstream element, no additional notice is required because the purpose of the notice as intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his VA treatment records, VA examination reports, private medical records, and lay statements from the Veteran and several of the Veteran's family members.  Thus the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Further, the Veteran has been afforded several VA examinations to assess the severity of his service-connected PTSD.  A review of the examination reports reveal that the examiners reviewed the claims folder, considered the Veteran's assertions regarding the severity of his PTSD symptomatology, and provided the appropriate findings for the Board to assess the severity of the Veteran's PTSD in light of the rating criteria.  The Board finds that the examination reports, along with the VA treatment records, contain sufficient evidence by which to evaluate the severity of the Veteran's disability in the context of the rating criteria and throughout the appeal period.  Accordingly, the Board finds that VA has properly assisted the Veteran by affording him adequate VA examinations and that the duty-to-assist requirements were satisfied.  See Barr. v. Nicholson, 21 Vet. App. 303,311 (2007).

II. Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's PTSD, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2013).  

The Veteran's service-connected PTSD is evaluated under 38 C.F.R. § 4.130, DC 9411 as 30 percent disabling prior to February 16, 2012, and as 50 percent disabling thereafter.  He asserts that higher ratings are warranted.

Under the general criteria for rating mental disorders, a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).  38 C.F.R. § 4.130, DC 9201-9440 (2013). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or won name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126(a) (2013).  Further, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  
  
A review of the evidence relevant to the determination of the appropriate rating for the Veteran's psychiatric disability shows that in September 2010, the Veteran presented for an initial PTSD examination.  At that time, the Veteran reported weekly episodes of nightmares, nightly sleep disturbances, anger, impaired impulse control, irritability, intrusive thoughts several days a week, flashbacks, exaggerated startle response, and poor motivation.  He also reported consistent anxiety, depressive episodes and panic attacks several days a week. The Veteran reported the severity of his symptoms as ranging from mild to moderate in degree.  

The VA examiner also noted the Veteran's symptoms to include disillusionment, memory and concentration problems (including having to make lists of tasks in order to complete them), avoidance behavior, chronic sleep disturbance, and estrangement from others.  The examiner stated that the Veteran had experienced suicidal thoughts in the past, but the most recent occurred a month earlier and at the present, the Veteran denied suicidal ideation.  The Veteran also reported hallucinations such as hearing noises like someone is near him when no one is there; however, the VA examiner noted that his description indicated hypervigilant behavior and not actual psychotic hallucinations.  The Veteran reported living with his wife of 41 years and that his marriage was stable.  He also claimed that he was close to his adult children and grandchildren, but had no close friends with whom he socialized.  He reported that he tended to avoid people and places that remind him of the trauma and that he was presently employed in a solitary capacity as a parking lot attendant.  He denied significant impairment at work but stated that he had missed three to four days of work in the past year due to depression and low motivation.  In that evaluation, the Veteran was assigned a GAF (Global Assessment of Functioning) score of 60.  

Thereafter, the Veteran was seen in November 2010 at a VA treatment facility for a mental health evaluation, the report of which indicated that the Veteran was currently depressed and subject to frequent nightmares and anxiety attacks.  He reported that he had been experiencing these symptoms for many years, but had noticed the symptoms had worsened and become unmanageable in recent years.  He claimed that he had not sought help earlier due to feeling "stubborn" and feeling like he could handle it himself.  A GAF score of 60 was recorded.  He reported a stable family life but an avoidance of crowds.  At that evaluation, the Veteran reported that he had taken antidepressants ten years earlier and that he had found it helpful, although he was not taking any medication at the present time.  The mental status evaluation revealed that the Veteran was well-related and cooperative.  His speech was of a normal rate, volume, tone and rhythm.  His mood was found to be euthymic and his thought process coherent and goal-directed.  He denied suicidal or homicidal ideation.  

In May 2011, the Veteran underwent a PTSD review examination.  During that examination, the Veteran reported that his panic attacks had reduced to approximately once a month or less, but that when they did occur, they were severe to the point that he felt like he was dying.  He also reported frequent nightmares to include nightmares about his experiences in Vietnam and frequent hypervigilance, particularly when experiencing crowds.  He also reported avoidance behavior and psychological stress, particularly when exposed to Asian people and military triggers.  He denied hallucinations, but reported that he occasionally would hear things when trying to go to sleep, and would have to get up to check on them.  He also denied suicidal or homicidal ideation.  

The examining clinician noted that despite the Veteran's relatively mild external functional impairments (including a stable marriage, continued full-time employment, a number of positive relationships with family members, logical and coherent thought process, casual dress, good grooming, and cooperative nature), test results suggested significant internal emotional turmoil.  Particularly, the clinician found the Veteran to be suffering from intrusive thoughts, some social withdrawal and interpersonal detachment, reduced concentration, and exaggerated startle response.  Specifically, he reflected an obsessive nature with a mixture of anxiety and depression predominating.  However, the clinician found that the effects of this were minimal on his social and occupational functioning.  Again, the Veteran was assigned a GAF score of 60.  

In February 2012, the Veteran was again evaluated by a VA clinician.  In that evaluation report, the examining clinician noted that the Veteran suffered from depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The clinician noted that the Veteran appeared dressed in casual clothing, although looked a bit disheveled.  He presented with clear, linear, logical, coherent and goal-directed thought processes.  The Veteran reported that on a scale of 0 to 10, with 10 being the worst, his usual mood was about  "6 or 7," and his anxiety was "6 or 7."  He reported that his anxiety "just comes up to me and you feel like you're dying . . ."  At that time, the Veteran indicated that his symptoms were "a little bit worse, the anxiety and the sleeping."  

The clinician noted that the Veteran suffered from occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  It was noted that the Veteran had been with his current employer, a school district,  since 2003, and for the previous five years, had served as a security guard in a parking lot.  The Veteran admitted that he was now having trouble dealing with commotion and people in general, particularly with the high school students who tested his patience, but reported that there had not been any major conflicts.  The Veteran admitted to fleeting suicidal thoughts such as "why am I here, what's the use?", but denied plans or intent.  In terms of homicidal intent, he admitted to occasional thoughts at the sight of someone "Oriental" but denied any specific target or intent.  The Veteran also reported successful social interactions such as socializing with another couple, attending his grandchildrens' sporting events, and attending church.  The Veteran was assigned a GAF score of 55.  

The Veteran also submitted letters from several family members in support of his claim.  Those letters assert that the Veteran is frequently jumpy and agitated, easily angered, quick tempered, and worries frequently.  Both the Veteran's wife and brother report witnessing the Veteran having nightmares.  His wife also reports that he has been fired from two jobs and is unable to watch war movies, although the Board notes that at the time the Veteran submitted this letter, he was presently employed full time.  Private medical records submitted by the Veteran do not address the Veteran's mental state, but do note that his general appearance was alert and without acute distress between April 2007 and June 2008.  

As noted above, the Veteran's psychiatric disability has been evaluated as 30 percent disabling between July 2010 and February 2012, and as 50 percent disabling since February 2012.  Upon review of the evidence, the Board finds that the Veteran's psychiatric disability warrants a rating of 50 percent, but not more, for the duration of the eligible period. 

Given outpatient treatment reports and VA examination reports, and in consideration of the benefit-of-the-doubt doctrine, the Board finds that the Veteran meets the criteria for a 50 percent rating from July 14, 2010.  On February 16, 2012, the Veteran attended a VA examination where he reported occasional thoughts of suicide and the examiner assigned a decreased GAF score of 55.  However, for the period between July 14, 2010, and February 16, 2012, the Board finds that the effect of the Veteran's PTSD symptoms on his overall social and occupational functioning were equally disabling, such that a 30 percent disability rating did not adequately compensate him for the severity of his PTSD. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) ("[E]vidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code . . . . If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.").  

Here, the Board finds that the assignment of a 30 percent disability rating was inconsistent with the Veteran's symptomatology and its effect on his social and occupational functioning prior to February 2012.  In that regard, the Board finds highly probative the GAF scores of record.  In assessing the evidence of record, it is important to note that the GAF scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness"  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV).  A GAF score of 51-60 is defined as: "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  Throughout the period between July 2010 and February 2012, the Veteran's GAF scores ranged from 55 to 60, which reflect the examining clinicians' opinion that the veteran either suffered from symptoms moderate in degree or that his PTSD had a moderate effect on social and occupational functioning.  

Further, while the initial examiner suggested that the Veteran's PTSD was 10 percent disabling, the Board notes that as early as the Veteran's initial PTSD examination in September 2010, the clinician noted symptoms such as nightly sleep disturbances, regular anger and irritability, constant and continuous anxiety, constant hypervigilance, moderate to severe panic attacks several times a week, and memory and concentration problems that occurred several times a day.  Additionally, during the September 2010 examination, the Veteran reported occasional suicidal thoughts, and auditory, though not psychotic, hallucinations.  The examiner also noted that the Veteran had missed work on several occasions in the prior year due to depression and that he had no friends with whom he socialized.  Further, when examined in May 2011, the examiner stated that the Veteran "appears to function at approximately the same level as on the last examination," and also assigned a GAF score of 60.  These facts, support a finding that the Veteran's PTSD had more than a mere occasional or intermittent impact on his functioning, as would be warranted by a 30 percent disability rating.  Accordingly, in consideration of the benefit-of-the-doubt doctrine, the Board finds that a 50 percent disability rating is warranted since July 14, 2010.  

Although the Board has determined that a 50 percent rating is warranted as of July 2010, the Board cannot find that the evidence of record supports a rating greater than 50 percent at any time.  Entitlement to a 70 percent rating "requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupation and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazques-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  These areas include work, school, family, judgment, thinking, and mood.  See 38 C.F.R. § 4.130, DC 9411.  

During the relevant time period, the Veteran exhibited few symptoms of the like associated with a 70 percent disability rating, save for occasional thoughts of suicide.  While the Veteran reports anxiety attacks weekly and the tendency to avoid large crowds, he has not reported any instances of mania or delusions, and while he has reported auditory hallucinations, the examining psychologist found these to be mild symptoms of hypervigilant behavior and not actual psychotic hallucinations.  Notably, while the Veteran reports mood disturbances, and mild deficiencies with work and thought processes, the relevant evidence does not show any deficiencies in the areas of judgment, school or family.  He has been noted to be able to handle daily living skills, maintains personal hygiene, maintains a positive relationship with his wife, brother, adult children and grandchildren, and is able to manage his finances on his own.  While he had exhibited memory issues and reports that he must make lists in order to carry out tasks, he has been described as having intact and coherent mental functions.  For example, in his initial PTSD evaluation, the clinician noted that cognitively, the Veteran was grossly intact with "logical, coherent, and goal directed" thinking.  In November 2010 he was described as "grossly intact, alert" with "coherent and goal-directed" thought process.  In May 2011, a VA examiner found his thought process to be "logical, coherent, and relevant."  

Further, while the Veteran's wife reported that the Veteran had been fired from jobs two times in the past, the Board notes that the relevant evidence does not indicate that the he is unemployable.  Indeed, the Veteran was able to maintain a job with the same employer from 2003 through January 31, 2012, at which time he voluntarily retired.  He reported that when he retired, "the kids were really just getting to me." Specifically he reported being irritated by a lack of respect and cussing on the part of the students where he worked, but the record does not reflect that his retirement was a result of his inability to function in his position.  In his May 2011 PTSD examination report, the clinician reported occasional issues at work during times of extreme stress, but indicated that workplace disturbances were generally mild in nature. 

During the May 2012 examination, the Veteran reported that he engaged in leisure pursuits such as going to his grandchildrens' athletic events, going to a casino or horse races, playing puzzles, and engaging in yard work, although at times he does not want to do anything.  He reported that he and his wife are friends with another couple, and that he attends church once in a while, indicating a desire to become more involved.  Accordingly, because the evidence fails to show deficiencies in most areas due to symptoms equivalent in severity to those listed in the rating criteria for a 70 percent rating, the Board finds that a rating in excess of 50 percent is not warranted.  See Vazquez-Claudio, supra.

The Board also finds that total impairment has not been shown at any point since, as evidenced by the fact that the Veteran maintains a relationship with his wife and extended family.  Further, as discussed above, while the Veteran is currently retired, the evidence fails to indicate that his PTSD has resulted in total occupational impairment.  Accordingly, there is no basis upon which to assign a 100 percent rating.  See 38 C.F.R. § 4.130, DC 9411.  

The above determinations are based upon consideration of applicable rating provisions.  The Board finds that the Veteran's disability level and symptomatology is adequately described by the rating criteria.  In fact, the Veteran's symptomatology, including sleep issues, anger outbursts, depression, hypervigilance, heightened startle response and panic attacks are exactly the type of symptomatology contemplated by the rating criteria set forth in DC 9411.  Absent sufficient evidence that the Veteran's disability is so "exceptional or unusual," such that the "available scheduler evaluation for [his service-connected psychiatric disability] are inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-scheduler rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2013).    

ORDER

Entitlement to a rating of 50 percent, but not more, for PTSD is from July 14, 2010, subject to the regulations governing the award of monetary benefits. 




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


